DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention, BOSON BEAM ENERSEND SYSTEM, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The use of the terms BOSON BEAM; ENERSEND TRANSMITTER; ENERSEND RECEIVER; and ENERSEND SYSTEM, which are a trade name or a mark used in commerce, has been noted in this application.  These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claims 1-9 and 13 are objected to because of the following informalities:    
Claim 1, line 1, “the ability”, should be --an ability--.
Claims 2-9, line 1, “the energy transfer system”, should be --the energy transfer wireless system--.
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form only.  Note the format of the claims in the patents cited.

Claims 1-9 and 14 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the elements making up the energy 
Regarding Claims 2-9, they depend from Claim 1 and are also rejected for the reason stated above.

Claims 2 and 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 9-15, trademark/trade names BOSON BEAM, ENERSEND TRANSMITTER, ENERSEND RECEIVER, and/or ENERSEND SYSTEM are recited.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe scalar/longitudinal electromagnetic radio waves generation, scalar and transverse waves generated, and a receiver, accordingly, the identification/description is indefinite.

Regarding Claims 3, 4, 8, 10, 12, 15-16, and 20, the terms "new style", "truly wireless”, "substantial", “somewhat laterally” and “greater directive capabilities”, renders the claims indefinite because the terms are relative.  The terms "new style", "truly 

Regarding Claims 2, 4-9, and 16-20, the limitation “the energy transfer system” is unclear.  This limitation is unclear because Claim 1 has recited an “energy transfer wireless system” and Claim 13 has recited a “system”, both which are different that “the energy transfer system”.

Regarding Claims 4-9, the limitation “use for” and “the use of” is indefinite.  This limitation is directed at both a method and a system which renders the claim indefinite.

Regarding Claim 10, the limitation “A method for creating substantial scalar waves with an axially oriented feed/'hot' active element and a parabolic reflector” is indefinite.  This limitation is directed at both a method and a system which renders the claim indefinite.
The limitation “'hot' active element” is unclear.  This limitation is unclear because the specification and/or drawings have not described it, so it is not clear what “'hot' active element” is referencing.
The limitations "the traverse waves", “the axial element”, “the central near-axis components”, “these traverse waves”, “the same polarity’ “the axial scalar wave”, “the apex of the feed element” are recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the limitation “active and parasitic loop elements” is unclear.  This limitation is unclear because the specification and/or drawings have not described it, so it is not clear what “' active and parasitic loop elements” is referencing.
The limitations "the penetrating and distant properties" are recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the limitations "the transmitted energy frequency", and “the summation of same-polarity components” are recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the limitations "the energy transfer/communication link" are recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, 13, and 16-20, they depend from Claim 10 and are also rejected for the reason stated above.
Regarding Claim 15, it depends from Claim 12 and is also rejected for the reason stated above.

Claims 12 and 14 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding Claim 12, the omitted steps are the method for creating a receiver for capturing energy named the 'ENERSEND RECEIVER'.
Regarding Claim 14,  the omitted steps are the use of the ENERSEND TRANSMITTER and ENERSEND RECEIVER at one or both ends or neither of the energy transfer/ communications link.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno US 2012/0086281.
Regarding Claim 1, Kanno teaches an energy transfer wireless system (fig. 12) with the ability to transfer energy through objects and walls (111, fig. 12), and at distances (range of several millimeters to several meters, refer to [0095]).
Regarding Claim 2, Kanno teaches all of the limitations of Claim 1 and further teaches the energy transfer system of claim 1 made possible by scalar/longitudinal electromagnetic radio waves generation, named the 'BOSON BEAM' (refer to 0105]).
Regarding Claim 3, Kanno teaches all of the limitations of Claim 2 and further teaches penetrating and traversing walls and objects consisting of metals, solid non-metallic materials, liquids, and gases, and earth with this new style (not transverse) piercing scalar radio wave (refer to [0110]).
Regarding Claim 4, Kanno teaches all of the limitations of Claim 1 and further 
Regarding Claim 5, Kanno teaches all of the limitations of Claim 1 and further teaches the use for powering electronics devices directly (refer to [0100]).
Regarding Claim 6, Kanno teaches all of the limitations of Claim 1 and further teaches the use for charging batteries remotely (refer to [0100]).
Regarding Claim 7, Kanno teaches all of the limitations of Claim 1 and further teaches the use for military applications piercing walls and objects with high power (refer to [0100]).
Regarding Claim 8, Kanno teaches all of the limitations of Claim 1 and further teaches the use for new style radio communications on earth and in space (refer to [0133]-[0135]).
Regarding Claim 9, Kanno teaches all of the limitations of Claim 2 and further teaches the 'BOSON BEAM' being used for transmit and receive and at both ends of the system (fig. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 283621 January 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836